MEMORANDUM **
Manuel Ochoa-Galan, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s decision that his domestic violence conviction under CaLPenal Code § 273.5 made him ineligible for cancellation of removal under 8 U.S.C. § 1229b(b)(l)(C) because the conviction fell within 8 U.S.C. § 1227(a)(2)(E)(i). He contends that his conviction did not fall within § 1227(a)(2)(E)® because he never was admitted to the United States. This contention is foreclosed by Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir.2004). Respondent contends that Ochoa-Galan failed to exhaust administrative remedies as to an argument that his conviction was not an aggravated felony. We do not read the opening brief to raise this argument.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.